DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 1/21/22 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “computing feature vectors for the cells that use cell features to characterize the points in the cells that are intra-cell features that identify attributes of respective points within respective ones of the cells, and relationships between the cells that are inter-cell features; and a clustering module including instructions that, when executed by the one or more processors, cause the one or more processors to: analyze the feature vectors according to a clustering model to identify clusters for assigning the cells, wherein the clustering model evaluates the cells according to the feature vectors to identify which of the cells belong to common entities, and provide the clusters as assignments of the points to the common entities depicted in the point cloud”
effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 

Primary reference, YUE “An unsupervised grid-based approach for clustering analysis” discloses a clustering system for improving clustering of points within a point cloud, comprising:
one or more processors; a memory communicably coupled to the one or more processors (see Experiment section) and storing:

    PNG
    media_image1.png
    77
    625
    media_image1.png
    Greyscale

a module including instructions that, when executed by the one or more processors, cause the one or more processors to group the points into cells of a grid, the grid dividing an observed region of a surrounding environment associated with the point cloud into the cells (see figure 1 showing grids, the x-y axis is surrounding environment), and

    PNG
    media_image2.png
    236
    757
    media_image2.png
    Greyscale

computing feature vectors for the cells that use cell features to characterize the points in the cells and relationships between the cells (see Algorithm description the feature vector contain features, x1, x2, … xn); and

    PNG
    media_image3.png
    104
    624
    media_image3.png
    Greyscale

a clustering module including instructions that, when executed by the one or more processors, cause the one or more processors to:
analyze the feature vectors according to a clustering model to identify clusters for the cells, wherein the clustering model evaluates the cells to identify which of the cells belong to common entities (see figure 2 below, the cells are evaluated and clustered, three cluster-contained dataset contains two tangential clusters and a separate cluster (see Figure 2a, it is clear that the three minimal circles centered on the related geometric centers can perfectly partition all objects into three parts, clusters, except those noisy objects, the three mean centers suggested by the K-means algorithm are very different from these geometric centers, the K-means algorithm must lead to numerous incorrect partitioned objects, the difference between the geometric center and mean center can also be observed in the second dataset (see Figure 2b), and

    PNG
    media_image4.png
    260
    697
    media_image4.png
    Greyscale
;


    PNG
    media_image5.png
    206
    769
    media_image5.png
    Greyscale
.
Yue also discloses the clustering system of claim 1, wherein the sensor module includes instructions to compute the cell features in the feature vectors for respective ones of the cells including instructions to generate inter-cell features and intra-cell features (see figure 5f, shows grids), wherein the intra-cell features identify attributes of respective ones of the cells as defined according to a grouping of respective ones of the points (see figure 2a, Figure 2a, it is clear that the three minimal circles centered on the related geometric centers can perfectly partition all objects into three parts, clusters, except those noisy objects), wherein the inter-cell features identify relative attributes between respective ones of the cells, and wherein the feature vectors define a descriptive embedding for the cells within a feature space (see figure 5f below, figure 5 below, the grid centers in the G-K-MEANS algorithm gradually move to the two hyperplanes of clusters A and B (see Figure 5(f)), yet the results are not better than those of the GGCA and FWKA algorithms):

    PNG
    media_image6.png
    253
    430
    media_image6.png
    Greyscale
.

Yue also discloses the clustering system of claim 2, wherein the intra-cell features include one or more of: cell coordinates, an RGB value, a LiDAR intensity value, a normal, scene flow, a distance to a sensor, radar reflectivity, a level of free space, texture, staticness, rasterized boundary information (see paragraph below figure 3):

    PNG
    media_image7.png
    76
    633
    media_image7.png
    Greyscale

wherein the inter-cell features include one or more of: one or more similarities of the intra- cell features for nearby ones of the cells, distances, similarities of color distributions, a KL divergence associated with semantic values projected onto the cells from a semantic inference model, vector between normal of the nearby ones of the cells, and a cosine similarity/distance (see page 1349 last paragraph, distances are computed):

    PNG
    media_image8.png
    88
    631
    media_image8.png
    Greyscale
.



    PNG
    media_image8.png
    88
    631
    media_image8.png
    Greyscale

wherein the clustering model identifies which of the clusters predominate for a respective one of the cells according to learned weights for the cell features (see definition 3, uij is read as the weights):

    PNG
    media_image9.png
    77
    497
    media_image9.png
    Greyscale
.
Yue is silent in disclosing computing feature vectors for the cells that use cell features to characterize the points in the cells that are intra-cell features that identify attributes of respective points within respective ones of the cells, and relationships between the cells that are inter-cell features.

Newly found reference, Wang (US 20140247972 A1) discloses densely sampled descriptors 1310A and sparsely detected descriptors 1310B are used in the method. K-means clustering was employed to build a codebook with 200 codewords from SIFT descriptors (128-dimension vectors) extracted from training embryo images, where each of the clusters 1320A-1320D inter-cell features that identify attributes of respective points within respective ones of the cells, but has not relationships between the cells that are inter-cell features.

    PNG
    media_image10.png
    511
    953
    media_image10.png
    Greyscale
.
Lou, previously cited, Wang and Yue, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 9 and 14. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 1/25/22